UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

MARK W.,

                              Plaintiff,

v.                                                          8:17-cv-0908
                                                            (TWD)
COMM’R OF SOC. SEC.,

                        Defendant.
____________________________________

APPEARANCES:                                                OF COUNSEL:

SCHNEIDER & PALCSIK                                         MARK A. SCHNEIDER, ESQ.
 Counsel for Plaintiff
57 Court Street
Plattsburgh, NY 12901

U.S. SOCIAL SECURITY ADMIN.                                 DANIELLA M. CALENZO, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II
 Counsel for Defendant
26 Federal Plaza - Room 3904
New York, NY 10278

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                    DECISION and ORDER

       Currently before the Court, in this Social Security action filed by Mark W. (“Plaintiff”)

against the Commissioner of Social Security (“Defendant” or “the Commissioner”) pursuant to

42 U.S.C. § 405(g), are Plaintiff’s motion for judgment on the pleadings and Defendant’s motion

for judgment on the pleadings. (Dkt. Nos. 10 and 11.) For the reasons set forth below,

Plaintiff’s motion for judgment on the pleadings is granted and Defendant’s motion for judgment

on the pleadings is denied.
I.     RELEVANT BACKGROUND

       A.      Factual Background

       Plaintiff was born in 1976, making him 34 years old at the alleged onset date. He

reported completing the ninth grade, and has previous work as a floor layer. At the initial

application level, Plaintiff alleged disability due to lumbar radiculopathy, facet arthropathy and

degenerative disc disease, spondylolisthesis, knee osteoarthritis, depression, a mood disorder,

generalized anxiety disorder, Bipolar I disorder, and Hepatitis C.

       B.      Procedural History

       Plaintiff applied for a period of disability and disability insurance benefits on May 14,

2014, alleging disability beginning October 19, 2010. His application was initially denied on

July 11, 2014, after which he timely requested a hearing before an Administrative Law Judge

(“ALJ”). Plaintiff appeared at an administrative hearing before ALJ Arthur Patane on December

11, 2015. (T. 26-39.) 1 On June 1, 2016, the ALJ issued a written decision finding Plaintiff was

not disabled under the Social Security Act. (T. 9-25.) On August 1, 2017, the Appeals Council

denied Plaintiff’s request for review, making the ALJ’s decision the final decision of the

Commissioner. (T. 1-4.)

       C.      The ALJ’s Decision

       The ALJ made the following findings of fact and conclusions of law: (1) Plaintiff met the

insured status requirements of the Social Security Act through December 31, 2013, and did not

engage in substantial gainful activity during the period from his alleged onset date through his


1
        The Administrative Transcript is found at Dkt. No. 9. Citations to the Administrative
Transcript will be referenced as “T.” and the Bates-stamped page numbers as set forth therein
will be used rather than the page numbers assigned by the Court’s CM/ECF electronic filing
system.
                                                2
date last insured; (2) his lumbar degenerative disc disease and radiculopathy and osteoarthritis of

the knee were severe impairments through the date last insured; (3) he did not have an

impairment or combination of impairments that meets or medically equals one of the listed

impairments in 20 C.F.R. § 404, Subpart P, App. 1 (the “Listings”); (4) he had the residual

functional capacity (“RFC”) to perform light work except he could sit for one hour at a time for a

total of seven hours during an eight-hour workday, stand for 20 minutes at a time for four total

hours during an eight-hour workday, and walk for 30 minutes at a time for four total hours

during an eight-hour workday, and could never kneel, crouch, crawl, or work from

ladders/scaffolds; and (5) he was unable to perform any past relevant work through the date last

insured, but there were jobs existing in significant numbers in the national economy Plaintiff

could perform. (T. 14-20.) The ALJ therefore concluded Plaintiff is not disabled.

       D.      The Parties’ Contentions

       Plaintiff argues the ALJ erred in the following ways: (1) he did not find Plaintiff’s

depression and anxiety to be severe impairments and failed to consider these impairments at

Steps Four and Five; (2) he did not properly evaluate the opinion evidence and found Plaintiff

has the RFC to perform light work; (3) he did not give any weight to the source statement from

Plaintiff’s treating nurse practitioner (“NP”) which limited Plaintiff to sedentary work; and (4)

the credibility determination was incorrect. (Dkt. No. 10 at 10-27. 2)

       Defendant contends the ALJ’s decision is supported by substantial evidence and correct

legal standards were applied because: (1) the ALJ correctly assessed the severity of Plaintiff’s

mental impairments at Step Two including his notation of Plaintiff’s lack of formal mental health


2
       Page references to the parties’ briefs identified by docket number are to the numbers
assigned by the Court’s CM/ECF electronic docketing system.
                                                 3
treatment and normal findings in the record; (2) the ALJ properly evaluated Plaintiff’s

impairments at Step Three; (3) the ALJ properly evaluated the opinion evidence; and (4) the ALJ

properly assessed Plaintiff’s credibility. (Dkt. No. 11 at 6-23.)

II.    RELEVANT LEGAL STANDARD

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health & Human Servs., 906 F.2d

856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will be reversed only if the

correct legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for

doubt whether the ALJ applied correct legal principles, application of the substantial evidence

standard to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615

F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that amounts to “more than a

mere scintilla,” and has been defined as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. Rutherford v. Schweiker, 685

F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both sides,


                                                 4
because an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by

substantial evidence, the Commissioner’s finding must be sustained “even where substantial

evidence may support the plaintiff’s position and despite that the court’s independent analysis of

the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. 20 C.F.R. §§ 404.1520, 416.920.

The Supreme Court has recognized the validity of this sequential evaluation process. Bowen v.

Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

               First, the [Commissioner] considers whether the claimant is
               currently engaged in substantial gainful activity. If he is not, the
               [Commissioner] next considers whether the claimant has a “severe
               impairment” which significantly limits his physical or mental
               ability to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment which is listed in
               Appendix 1 of the regulations. If the claimant has such an
               impairment, the [Commissioner] will consider him disabled
               without considering vocational factors such as age, education, and
               work experience; the [Commissioner] presumes that a claimant
               who is afflicted with a “listed” impairment is unable to perform
               substantial gainful activity. Assuming the claimant does not have
               a listed impairment, the fourth inquiry is whether, despite the
               claimant’s severe impairment, he has the residual functional
               capacity to perform his past work. Finally, if the claimant is

                                                5
               unable to perform his past work, the [Commissioner] then
               determines whether there is other work which the claimant could
               perform. Under the cases previously discussed, the claimant bears
               the burden of the proof as to the first four steps, while the
               [Commissioner] must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758 F.3d 146,

150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can be made, the SSA

will not review the claim further.” Barnhart v. Thompson, 540 U.S. 20, 24 (2003).

III.   ANALYSIS

       A.      The ALJ’s Analysis of Plaintiff’s Mental Impairments at Steps Two and
               Three

       The regulations require application of a special technique at the second and third steps of

the five-step framework for evaluating the severity of mental impairments. 20 C.F.R. §

404.1520a. “Where the alleged disability consists of a mental impairment, a special procedure

must be followed at each level of administrative review ‘in evaluating the severity of mental

impairments for adults . . . .’” Martone v. Apfel, 70 F. Supp. 2d 145, 149 (N.D.N.Y. 1999)

(quoting 20 C.F.R. (§§ 404.1520a(a), 416.920a(a)).

               First, “the pertinent signs, symptoms, findings, functional
               limitations, and effects of treatments contained in [the] case
               record” must be recorded. §§ 404.1520a(b)(1), 416.920a(a).
               Second, if a mental impairment is determined to exist, then the
               Commissioner “must indicate whether certain medical findings
               which have been found especially relevant to the ability to work
               are present or absent.” §§ 404.1520a(b)(2), 416.920a(b)(2). Next,
               the degree of functional loss resulting from the impairment must be
               rated on a scale ranging from no limitation to severe limitation
               which is incompatible with the ability to do work-like functions.
               §§ 404.1520a(b)(3), 416.920a(b)(3). Four factors are analyzed: (1)
               activities of daily living; (2) social functioning; (3) concentration,
               persistence, and pace; and (4) deterioration or decompensation in
               work or work-like settings. Id. The next steps involve
               determining the severity of the mental impairment and whether it

                                                 6
               meets or equals a listed mental disorder. §§ 404.1520a(c),
               416.920a(c). Finally, if the impairment is severe, but it does not
               meet or equal a listed mental disorder, an RFC assessment must be
               completed. §§ 404.1520a(c)(3), 416.920a(c)(3).

Martone v. Apfel, 70 F. Supp. 2d at 149.

       This requires the ALJ to first determine whether the claimant has a medically

determinable mental impairment, and then rate the degree of functional limitation resulting from

the impairments. Id. As noted, the four broad functional areas are: (1) activities of daily living;

(2) social functioning; (3) concentration, persistence, or pace; and (4) episodes of

decompensation. 20 C.F.R. § 404.1520a(c)(3). The degree of limitation is rated on a five-point

scale: “[n]one, mild, moderate, marked, and extreme.” Id. § 404.1520a(c)(4). The ALJ’s written

decision “must include a specific finding as to the degree of limitation in each of the functional

areas described in paragraph (c) of this section.” Id. § 404.1520a(e)(2).

       Under the regulations, if the degree of limitation in each of the first three areas is mild or

better, and no episodes of decompensation are identified, the ALJ will generally conclude that

the claimant’s mental impairment is not severe and will deny benefits. Id. § 404.1520a(d)(1).

Application of this process must be documented and the ALJ’s written decision must reflect

application of the technique and include a specific finding as to the degree of limitation in each

of the four functional areas. Kohler v. Astrue, 546 F.3d 260, 266 (2d Cir. 2008) (remanding

where the ALJ did not adhere to the special technique); Leonard v. Colvin, 15-CV-0125

(TJM/TWD), 2016 WL 1237782, at *15 (N.D.N.Y. Mar. 2, 2016), Report and Recommendation

adopted by 2016 WL 1238336 (N.D.N.Y. Mar. 28, 2016); § 404.1520a(e).

       Failure to follow this technique is error and results in an inadequately developed record

with regard to the four functional areas. Kohler, 546 F.3d at 267. Where the court cannot

                                                 7
identify findings regarding the degree of claimant’s limitations to discern whether the ALJ

properly considered all evidence relevant to those areas, the court cannot determine whether the

ALJ’s decision is supported by substantial evidence and reflects application of the correct legal

standards. Id. at 269.

                 Effective review by this Court is frustrated by the decision’s failure
                 to adhere to the regulations. First, because the decision contains
                 no specific findings regarding [claimant’s] degree of limitation in
                 the four functional areas by which disabling conditions are rated,
                 the Court cannot determine whether there is substantial evidence
                 for the ALJ’s conclusion that [claimant’s] impairment, while
                 severe, was not as severe as any listed disabling condition.
                 Second, the ALJ’s decision discusses much of the relevant
                 evidence primarily in the context of [claimant’s] residual
                 functional capacity to perform work and not in the context of the
                 four functional areas identified by the regulations. Thus, it is not
                 clear whether the ALJ adequately considered the entire record
                 when determining the severity of [claimant’s] impairment, or
                 whether he might have found it to equal the severity of a listed
                 condition had he followed the regulations and made specific
                 findings regarding [claimant’s] degree of limitation in each
                 functional area. It also is not clear whether the ALJ would have
                 arrived at the same conclusion regarding [claimant’s] residual
                 functional capacity to perform work had he adhered to the
                 regulations.

Id. at 267-68.

       Plaintiff’s arguments here address the ALJ’s severity and listing findings regarding

Plaintiff’s alleged mental impairments, but do not appear to specifically address the requirement

that the ALJ utilize the special psychiatric review technique when assessing the severity and

impact of Plaintiff’s mental impairments on his work-related functioning. (Dkt. No. 10 at 10-12,

14-21.) Lewis, 122 F. Supp. 3d at 6; 20 C.F.R. § 404.1520a. Nevertheless, the Court finds that

the ALJ’s analysis of Plaintiff’s mental impairments at Steps Two and Three is not supported by



                                                   8
substantial evidence because the ALJ seemingly failed to utilize the special psychiatric review

technique as part of that analysis and/or did not include it in the written decision.

       On its face, the ALJ’s decision does provide some explanation for why he did not find

Plaintiff’s depression or anxiety to be severe. (T. 14-15.) For example, the ALJ’s analysis at

Step Two noted Plaintiff’s assertion that his ability to perform work was limited by a mood

disorder and anxiety disorder and treatment reports in evidence dated just prior to the date last

insured documented subjective reports of depression and anxiety with reported poor response to

medication. (T. 14, 136-45, 489-90.) The ALJ indicated the record did not document evidence

of any inpatient mental health treatment prior to the date last insured and medical reports in

evidence prior to that date generally documented normal findings on mini-mental status

examinations. (T. 14, 390, 412.) The ALJ also noted Plaintiff’s treating NP Brian LeCuyer

observed no evidence of any limitation in Plaintiff’s mental functioning in September 2013. (T.

14, 525.) The ALJ then cited the assessment of non-examining State agency medical consultant

L. Hoffman, Ph.D., which indicated there was insufficient evidence in the record to confirm that

Plaintiff’s mental impairments caused functional limitations. (T. 15, 41-48.) Finally, the ALJ

noted that, based on his own careful review of the entire record, he did not find sufficient

clinical, treatment, or medical opinion evidence to support a finding that Plaintiff’s mental

impairments caused more than minimal limitations lasting for a continuous 12-month period

prior to the date last insured and, accordingly, he found Plaintiff did not have a severe mental

impairment prior to the date last insured. (T. 15.)

       In order to properly apply the “special technique” required for a disability determination

of a claimant asserting mental impairments, however, the ALJ’s decision must show “the


                                                  9
significant history, including examination and laboratory findings, and the functional limitations

that were considered in reaching a conclusion about the severity of the mental impairment(s).”

20 C.F.R. § 404.1520a(e)(4). Here the ALJ only briefly discussed Plaintiff’s mental health

treatment, and did not enumerate or determine the severity of each of the four functional areas

listed in § 404.1520a(e)(4), nor did the ALJ provide the requisite “specific findings” required to

justify ratings as to the degree of limitation in those areas. (T. 14-15.) See Comins v. Astrue,

374 F. App’x 147, 150 (2d Cir. 2010) (finding that the ALJ properly followed the special

technique when the decision “specifically expounded upon each of the four functional areas of

the special technique” and “[b]olstered by evaluations from a variety of medical personnel . . . he

carefully laid out the limitations [claimant] would be expected to have in each area.”); see also

Buford v. Comm’r of Social Sec., No. 12-CV-5751 (KAM), 2015 WL 8042210 (E.D.N.Y. Dec.

3, 2015) (remanding for ALJ’s failure to adequately explain his determination on functional

ratings where when evaluating plaintiff’s restrictions on activities of daily living and difficulties

in concentration, persistence, and pace, ALJ made brief reference to mental health status

evaluation by a consultative psychiatrist who saw plaintiff on one occasion); Fait v. Astrue, No.

10-CV-5407 (NGG), 2012 WL 2449939, at *6 (E.D.N.Y. June 27, 2012) (finding that ALJ’s

failure to justify his findings regarding the severity of the claimant’s disability was improper

application of the special technique and legal error that was cause for remand). Here, the ALJ

entirely failed to rate Plaintiff’s functional limitations for activities of daily living, social

functioning, and maintaining concentration, persistence or pace. (T. 14-15.) The ALJ did note

the record was void of any mental health inpatient treatment records, but did not specifically

comment on episodes of decompensation. Id.


                                                   10
       Thus, the Court finds this analysis insufficient because it cannot be clearly determined

that the ALJ engaged in the special psychiatric review technique in considering Plaintiff’s mental

impairments. The Court’s review indicates that the ALJ apparently did not in any way rate the

degree of functional limitation resulting from those impairments, nor did the ALJ incorporate

any such pertinent findings and conclusions based on the technique into the written decision. 20

C.F.R. §§ 404.1520a(b)(2), 404.1520a(e)(4). Since the ALJ failed to justify his findings

regarding Plaintiff’s alleged mental disability, and did not apply the required special technique

for evaluating Plaintiff’s mental impairments, the ALJ’s findings at Steps Two and Three are not

supported by substantial evidence and correct legal standard were not applied. Remand is

required on this basis.

       B.      The ALJ’s Analysis of the Opinion Evidence and Plaintiff’s RFC and
               Credibility

       Because remand is necessary and the ALJ will be required to address the above-noted

deficiencies in considering Plaintiff’s mental impairments when issuing a new decision, the

Court declines to reach a finding regarding Plaintiff’s arguments on the ALJ’s analysis of the

opinion evidence and Plaintiff’s RFC and credibility. (Dkt. No. 10 at 12-27.) However, on

remand, in addition to properly conducting the special psychiatric review, the ALJ should also

conduct a new analysis of the Plaintiff’s RFC which must include evaluation of the opinion

evidence and Plaintiff’s credibility as part of that review.

       ACCORDINGLY, it is

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 10) is

GRANTED; and it is further



                                                  11
       ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 11) is

DENIED; and it is further

       ORDERED that Defendant’s decision denying Plaintiff disability benefits is

VACATED, and this case is REMANDED, pursuant to Sentence Four of 42 § U.S.C. 405(g) for

proceedings consistent with this Decision and Order.



Dated: February 6, 2019
       Syracuse, New York




                                              12
